Citation Nr: 1504585	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-25 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral neuropathy, diagnosed as polyneuropathy, including as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	C. H. Thorton Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran had active service from February 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal was processed using a physical file, Virtual VA, and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these records.

The Veteran testified before the undersigned during a videoconference hearing in August 2013.  A transcript of the hearing is associated with Virtual VA.

When this case was previously before the Board in February 2013, it was remanded for additional evidentiary development.  It has since returned to the Board for further appellate action.

In response to the Board's February 2013 remand, a statement of the case was issued for the claim of entitlement to service connection for coronary artery disease in June 2013.  No formal appeal was filed with respect to that matter, and it is not presently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided. 

The Veteran contends that he has peripheral neuropathy as related to his service duties as a paratrooper; alternatively, the Veteran argues that his peripheral neuropathy is related to his conceded exposure to Agent Orange.

That is, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a) (6) (iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) (6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include early-onset peripheral neuropathy.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e); see 78 Fed. Reg. 54763 (Sept. 6, 2013). 

Effective for claims pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id. 

Service treatment records are silent for any symptoms, diagnoses, or treatment for a neurologic disorder.  Nevertheless, the Veteran reported that he experienced symptoms of peripheral neuropathy shortly after he returned from service, approximately in 1969.  Moreover, a treatment record by Dr. W.S., M.D., in March 2010 noted an extensive discussion about the potential role of exposure to Agent Orange and the Veteran's extensive neuropathies; Dr. W.S. stated that they "may be related, but I cannot prove that."

As this statement is sufficient to warrant an examination, an examination and additional medical opinion on the origin of the disease is necessary to decide the claim. 

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain any records of treatment for peripheral neuropathy since November 2011 (the most recent records contained in the electronic file) following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

To ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (1) (West 2014); but see also 38 U.S.C.A. § 5103(b) (3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Finally, the Veteran reported having received Social Security Administration (SSA) disability benefits during the aforementioned hearing.  To date, however, a copy of his SSA records has not been associated with the claims file.  Thus, remand is also required to obtain a copy of any available SSA records.  See 38 C.F.R. § 3.159(c) (2) (2013); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding pertinent records of VA primary and neurologic evaluation and/or treatment of the Veteran since November 2011.  

2.  Request that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for service connection that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records, to include any records pertaining to treatment in 1969, as well as records from Dr. Sulaiman and Dr. Hubbard.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  

3.  Obtain all decisions and underlying documents from SSA pertaining to the Veteran's applications for SSA disability benefits.

4.  Then schedule the Veteran for a VA neurologic examination.  Request that the examiner review the physical and electronic claims file including the Veteran's lay statements of the nature and onset of his symptoms and the March 2010 opinion of Dr. W.S., and note the review in an examination report. 

Request that the examiner provide a current diagnosis for any neurologic disorder. 

Request that the examiner provide an opinion whether any peripheral neuropathy, or any other diagnosed neurological disorder, is at least as likely as not (50 percent probability or greater) related to exposure to the designated herbicide agents or manifested within one year of return from service if "early-onset" peripheral neuropathy and, if so, provide information as to the severity of the disorder at that time.  
The examiner's attention is directed to VA's changed regulation on presumptive service connection such that "early-onset" peripheral neuropathy as a result of exposure to herbicide agents need not be acute or transient.  A complete rationale for the opinion must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claim for service connection in light of all evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




